Lipscomb, J.
This case was brought into the District Court from a justice’s court by a writ of certiorari. The first Term it was continued on affidavit. At the next Term, the certiorari was dismissed on the motion of the plaintiff in the suit who had obtained judgment in the justice’s court, from which an appeal was taken to this court. According to the previous decisions of this court,-it was too late to move to dismiss the case after there had been a continuance.
The trial ought to have been de novo. The judgment is reversed and the cause remanded.
Reversed and remanded.
Note 61. — Steinlein v. Dial, ante 268.